DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in the fifth to last line of paragraph [0041] of the filed specification, reference to “FIG. 6” is improper (e.g., there is no FIG. 6, only FIGS. 6A and 6B), and could apparently be changed to, “FIG. 6A”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 4, “satisfied for the first time” is indefinite, in that “the first time” apparently has no proper antecedent basis, and it is unclear how the first time might be 
In claim 8, lines 10 and 11, “replace . . . with the friction braking force” is unclear in the claim context, because the “friction braking force” is apparently already applied to the drive wheel as a precondition to this limitation in line 6, and so it is unclear how the applied regenerative braking force could possibly be “replac[ed]” by the same force that had been already applied.  That is, perhaps the replacement “friction braking force” is not the same as the “friction braking force” in line 6 that was already applied1, and so the definite article (“the”) should apparently not be used, but this is not clear from the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spoeri et al. (2015/0353064) in view of Böhm et al. (6,457,784).
Spoeri et al. (‘064) reveals:
per claim 1, a brake system [e.g., FIG. 1], comprising:
a friction brake mechanism [e.g., including the “disk-brake units” (paragraph [0007]) as shown in FIG. 1] including
(a) a front wheel friction brake [e.g., 68a, 68b, implemented as the disk-brake units] that is a friction brake provided for a front wheel [e.g., 26a, 26b] of a vehicle,
(b) a rear wheel friction brake [e.g., 38a, 38b] that is a friction brake provided for a rear wheel [e.g., 22a, 22b] of the vehicle,
(c) a front wheel friction braking force control device [e.g., as shown at 24] configured to control a front wheel friction braking force applied to the front wheel by the front wheel friction brake, and
(d) a rear wheel friction braking force control device [e.g., as shown at 20] configured to control a rear wheel friction braking force applied to the rear wheel by the rear wheel friction brake;
a regenerative brake mechanism [e.g., a generator on the front axle (paragraph [0044]; such as, in a hybrid vehicle, “a (drive motor) electric motor (there may of course also be multiple electric motors) is used when it is used as a generator for recuperation of braking energy”, by which “it is possible to brake ‘regeneratively’”, per paragraph [0018]] configured to apply a regenerative braking force to a drive wheel of the vehicle [e.g., a wheel on the front axle; paragraphs [0044], [0051], etc.] by regenerative braking of an electric motor that drives and rotates the drive wheel, and configured to control the regenerative braking force; and
a control unit [e.g., the “control unit” of paragraph [0010] and claim 11] configured to
obtain, as a target regenerative braking force [e.g., at 220 in FIG. 2A], a maximum regenerative braking force [e.g., shown at 260 in FIG. 2A] that can be output within a range that is not larger than a required total braking force [e.g., 210 in FIG. 2A], and control the regenerative brake mechanism based on the target regenerative braking force to control the regenerative braking force applied to the drive wheel [e.g., during the time periods (“phases”) labeled ①, ②, and ③ in FIG. 2A], the required total braking force being a braking force required for the vehicle,
control the front wheel friction braking force control device and the rear wheel friction braking force control device such that the required total braking force [e.g., 210 in FIG. 2A], which is the braking force required for the vehicle, is satisfied by one or more of the regenerative braking force, the front wheel friction braking force, and the rear wheel friction braking force [e.g., as shown in FIG. 2A], and
perform replacement control [e.g., during the time period (“phase”) labeled ④ in FIG. 2A] when a predetermined replacement condition is satisfied [e.g., when the generator potential starts decreasing to zero, e.g., due to the vehicle coming to a stop], the replacement control being control in which a shortfall of the required total braking force [e.g., a difference (or an increasing difference) between 210 and 220 in FIG. 2A], which is caused by a decrease in the regenerative braking force, is covered by increasing the front wheel friction braking force [e.g., at 230; e.g., paragraph [0042]] and the rear wheel friction braking force [e.g., at 240; e.g., with 230 and 240 defining “a brake force distribution (front axle/rear axle) close to the ideal or to the installed brake force distribution”; paragraph [0025]] while satisfying a set relationship between the front wheel friction braking force and the rear wheel friction braking force or between an increase gradient of the front wheel friction braking force and an increase gradient of the rear wheel friction braking force [e.g., as shown by the respective levels (braking torques, as rotational forces) of 230 and 240 at time point 5 (labelled, ⑤) in FIG. 2A; and/or by the respective increase rates (sloped) that have a set relationship (ratio), reflective of the near ideal brake force distribution of paragraph [0025]], whereby a state in which the regenerative braking force is applied to the vehicle is replaced [e.g., “replaced”, at paragraph [0048]] with a state in which the front wheel friction braking force and the rear wheel friction braking force are applied to the vehicle with no regenerative braking force applied to the vehicle [e.g., at time point 5 (labelled, ⑤) in FIG. 2A];
Spoeri et al. (‘064) may not expressly reveal that the control unit is electronic, that the maximum regenerative braking force (260) is determined by a state of the vehicle, or (depending on claim interpretation) features of the dependent claims 5, 7, and 8.
However, in the context/field of a similar method and device for determining (regenerative and front/rear friction) braking forces for a vehicle, Böhm et al. (‘784) teaches that the control unit 100, 204 performs “data processing” (column 5, line 8) and includes an interface 209 to a data bus of the vehicle, and is obviously thus electronic, and that the effectiveness of the regenerative brake depends both on the energy that can be taken up by the vehicle battery and the vehicle speed (VF in FIG. 3; see e.g., column 7, lines 43 to 64) which (e.g., together) determine the potential (maximum) braking torque (MReg,pot) of the regenerative brake (FIG. 3) that is used to determine values MReg, MReib,VA and MReib,HA to be used to control the (front axle) regenerative braking, front axe friction braking, and rear axle friction braking according to the brake-force distribution diagram of FIG. 4 that implemented i) regenerative braking (as at 406) for effecting relatively low vehicle braking forces (at “weak brake applications”), ii) a combination of regenerative and friction braking forces (at 405) for effecting braking forces above the relatively low braking forces (at “medium brake applications”), and iii) an optimized2 distribution (at “high brake applications”) at higher braking forces, etc. 
It would have been obvious at the time the application was filed to implement or modify the Spoeri et al. (‘064) method and device for operating a brake system so that his (unshown) control unit, that controlled operation of the braking system to establish the braking torques shown in FIG. 2A, was an electronic control unit that performed data processing, etc., being connected to a vehicle data bus, etc., as taught by Böhm et al. (‘784), and so that the maximum regenerative braking force 260 would have been determined according to the state of the vehicle as a potential regenerative braking force determined based on vehicle speed, battery charge, etc., as taught by Böhm et al. (‘784), and so that for weak, medium, and strong brake applications, a brake force distribution taught according to the diagram of FIG. 4 in Böhm et al. (‘784) would have obviously been implemented in Spoeri et al. (‘064), for controlling the brake force distribution, in order that conventional data processing components could have been used for the control unit in Spoeri et al. (‘064), in order that the maximum generator potential 260 in Spoeri et al. (‘064) would have reflected the maximum potential regenerative braking at the vehicle’s current (e.g., speed, battery, etc.) conditions, and in order that the braking method would have accommodated weak, medium, and strong brake applications with the favorable characteristics as taught by Böhm et al. (‘784), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Spoeri et al. (‘064) method and device for operating a brake system would have revealed or rendered obvious:
per claim 1, an electronic control unit [e.g., as at 100 (204) in FIGS. 1 to 3 of Böhm et al. (‘784)]; and
the maximum regenerative braking force being determined by a state of the vehicle [e.g., based on the charge level of the battery, the vehicle speed, as taught e.g., in FIG. 3 and at column 7, lines 43 to 64, etc.; and as was well-known and fully conventional in this art];
per claim 2, depending from claim 1, wherein the electronic control unit is configured to obtain the target regenerative braking force based on at least one of a traveling state of the vehicle [e.g., the driver’s braking input, 210, in Spoeri et al. (‘064)] and a state of a battery connected to the electric motor as the state of the vehicle;
per claim 3, depending from claim 1, wherein the electronic control unit is configured to increase the front wheel friction braking force and the rear wheel friction braking force such that a ratio of the rear wheel friction braking force to the front wheel friction braking force at a time the replacement control is finished becomes closer to a target braking force distribution ratio [e.g., “close to the ideal or to the installed brake force distribution” at paragraph [0025], and thus closer to it than the regenerative torque non-distribution that was only at one axle (e.g., paragraphs [0044], [0051], etc.];
per claim 4, depending from claim 1, wherein the electronic control unit is configured to increase the front wheel friction braking force and the rear wheel friction braking force such that a ratio of the rear wheel friction braking force to the front wheel friction braking force becomes equal to a set ratio that is larger than 0 [e.g., as shown in FIG. 2A of Spoeri et al. (‘064), with the depicted braking “Torque[s]” being rotational forces3];
per claim 5, depending from claim 4, wherein the electronic control unit is configured to set the set ratio to a larger value when the required total braking force is large  [e.g., when the required braking force is between a medium and a strong application as taught by Böhm et al. (‘784), e.g., for example, just below the point in FIG. 4 where line 405 meets line 403, and the rear to front brake ratio is about 1/3 (~ 0/2 / ~ 0.6)] than when the required total braking force is small [e.g., when the required braking force is between a weak and a medium application as taught by Böhm et al. (‘784), e.g., for example, just above the point in FIG. 3 where line 406 meets line 405, and the rear to front brake ratio is about only slightly larger than zero (e.g., nil  / ~ 0.6)];
per claim 6, depending from claim 1, wherein the electronic control unit is configured to increase the front wheel friction braking force and the rear wheel friction braking force such that a ratio of an increase gradient of the rear wheel friction braking force to an increase gradient of the front wheel friction braking force becomes equal to a set gradient ratio that is larger than 0 [e.g., as shown in FIG. 2A of Spoeri et al. (‘064)];
per claim 7, depending from claim 1, wherein the electronic control unit is configured to increase one of the front wheel friction braking force and the rear wheel friction braking force, which is applied to a non-drive wheel [e.g., the rear wheel friction braking force, e.g., at 240, during the time period (“phase”) labeled ② in FIG. 2A of Spoeri et al. (‘064)], without increasing the regenerative braking force when the required total braking force is increased [e.g., and/or alternately, as also shown at strong brake applications beyond the peak of the line 403 in FIG. 4 of Böhm et al. (‘784) and beyond the potential regenerative braking torque from which MReg (406) is generated/determined, where front braking force increases, while the wheels of the front axle are not being driven (e.g., that is, they are non-drive wheels), without any increase in rear braking force and/or regenerative braking force];
per claim 8, depending from claim 1, wherein the electronic control unit is configured to
perform the replacement control when the predetermined replacement condition is satisfied for the first time [e.g., during the time period (“phase”) labeled ④ in FIG. 2A of Spoeri et al. (‘064)] and a ratio between a drive wheel [e.g., for example only, on the front axle, in Spoeri et al. (‘064) and Böhm et al. (‘784)] braking force and a non-drive wheel braking force is not equal to a target braking force distribution ratio [e.g., the ratios shown/desired by Böhm et al. (‘064), e.g., at 405 and 403, for medium and strong applications; and the ratio shown/desired in FIG. 2A of Spoeri et al. (‘0064) that is “close to the ideal or to the installed brake force distribution” at paragraph [0025]], the driving wheel braking force being a braking force including a friction braking force and a regenerative braking force which are applied to a drive wheel [e.g., as taught by both Spoeri et al. (‘064) and Böhm et al. (‘784) where regenerative and friction braking forces are combined at the front axle, e.g., during medium and/or strong brake applications], the non-drive wheel braking force being a friction braking force that is applied to a non-drive wheel [e.g., as taught by both Spoeri et al. (‘064) and Böhm et al. (‘784), when the generator and regenerative braking torque/force is provided only at the front axle, and friction brakes operate at the rear axle], the drive wheel being one of the front wheel and the rear wheel, and the non-drive wheel being the other wheel [e.g., as taught by both Spoeri et al. (‘064) and Böhm et al. (‘784)], and
replace the regenerative braking force applied to the drive wheel with the friction braking force when the predetermined replacement condition is satisfied for the first time [e.g., as shown by the increase at 230 in FIG. 2A of Spoeri et al. (‘064)] and the ratio between the drive wheel braking force and the non-drive wheel braking force is equal to the target braking force distribution ratio [e.g., at the middle of the time period (“phase”) labeled ④ in FIG. 2A of Spoeri et al. (‘064), when replacement is still occurring].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spoeri et al. (2015/0353064) in view of Böhm et al. (6,457,784) as applied to claim 1 above, and further in view of Lubbers (2008/0100129).
Spoeri et al. (‘064) as implemented or modified in view of Böhm et al. (‘784) has been described above.
Regarding claim 7, it may be alleged that the implemented or modified Spoeri et al. (‘064) method and device for operating a brake system does not expressly reveal that  the electronic control unit us configured to increase [only] one of the front or rear friction braking forces [without increasing the other], or that the “non-drive wheel” is a wheel to which the regenerative brake mechanism (and thus e.g., a drive motor) is not connected, although the applicant does not currently expressly claim these (perhaps implicit) limitations, and they are therefore not included in the examiner’s broadest reasonable interpretation (BRI) of the claim, as detailed above.
However, in order to promote compact prosecution, in the context/field of a similar regenerative/friction braking control system, Lubbers (‘129) teaches in FIGS. 8 and 9 two equivalent schemes for increasing vehicle braking after the regenerative braking has peaked and can no longer meet the vehicle braking demand, wherein either blended braking at 62 (as in Böhm et al. (‘784)) can be used to approach the ideal brake balance 50 as shown in FIG. 9 immediately after regenerative braking is maximized, or rear braking alone (at 58) can be increased to the desired brake balance point B after the regenerative braking is maximized, followed by blended braking at line 59 to approach the ideal brake balance, as shown in FIG. 8.
It would have been obvious at the time the application was filed to implement or further modify the Spoeri et al. (‘064) method and device for operating a brake system so that, after the regenerative braking had peaked at its maximum (260) amount, further frictional braking would have been implemented to meet the driver demand e.g., by first increasing the rear friction braking of the vehicle to a desired brake balance point (B) and then increasing the friction braking with blended front and rear friction braking on a blended distribution line (59), as taught by Lubbers (‘129), in order to provide an earlier desired braking balance point, as taught by Lubbers (‘129) in conjunction with FIG. 8, as substituting an art-recognized equivalent for performing the same function (MPEP 2144.06, II.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Spoeri et al. (‘064) method and device for operating a brake system would have revealed or rendered obvious:
per claim 7, depending from claim 1, wherein the electronic control unit is configured to increase one of the front wheel friction braking force and the rear wheel friction braking force, which is applied to a non-drive wheel, without increasing the regenerative braking force when the required total braking force is increased [e.g., as shown and described (e.g., above) with respect to FIG. 8 in Lubbers (‘129)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Albrich Von Albrichsfeld et al. (WO, 2005/110827; FIG. 7) and Aoki et al. (2008/0228367; FIG. 3) are similar to Spoeri et al. (‘064), in that they use e.g., a predetermined front/rear friction braking ratio in implementing regenerative braking replacement control, when regenerative braking is performed at only one axle.  In Albrich Von Albrichsfeld et al. (WO, ‘827), replacement control (and the reduction of regenerative braking) is initiated in response to vehicle (longitudinal or lateral) acceleration or wheel slip, and the length of the regenerative braking torque line (16) also varies “as a function of the current operating conditions”.
Suzuki et al. (2020/0189398) and Takahashi et al. (Japan, 2016-111891; Toyota) go a step farther and use e.g., a predetermined front/rear friction braking ratio in implementing regenerative braking replacement control, e.g., when regenerative braking is performed at two axles.
Patient et al. (5,378,053) apparently shows in FIG. 1 operations similar to the “related art” of FIGS. 17A and 17B in applicant’s specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See e.g., S22 in FIG. 11, where Ffrt is increased by “ΔFe, ETC”.
        2 To ensure that the rear wheels are not blocked (locked).
        3 While patent drawings are not to scale